           Case 1:17-cv-07862-KPF Document 122 Filed 02/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
Xiaoyan Liu, Guizhen Li, Liberato
Tenelema, Feng Wu Du, Shui Xin Mo,
Chong Chen, Jun Geng Li, Individually                                          Case No: 1:17-cv-07862-KPF
and on Behalf of All Other Employees
Similarly Situated,
                                                                                 NOTICE OF MOTION
                                               Plaintiffs,

                                   v.

Canteen 82 Inc. d/b/a Canteen 82,
Steam Noodle House, Inc.,
Steamer Dumpling House Inc.,
                                                                               MEMO ENDORSED
Allen Li,
Yeh Ching, and
Song Zheng,
                                                Defendants.
---------------------------------------------------------------------------X

         COME NOW Plaintiffs Xiaoyan Liu, Liberato Tenelama, Feng Wu Du, and Chong Chen

(“Moving Plaintiffs”), by and through their undersigned attorneys, hereby move this Court at the

United States District Court for the Southern District of New York, located at the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, NY 10007, before the Honorable Katherine

Polk Failla, at a time and date to designated by the Court, for an order, pursuant to Rule 55(a) of the

Federal Rules of Civil Procedure, granting leave to seek entry of default against defendants Canteen

82 Inc., Yeh Ching, and Allen Li.

Dated: Flushing, New York
       February 8, 2021
                                                                  HANG & ASSOCIATES, PLLC.

                                                                  By:____s/ Ge Qu_______
                                                                  Ge Qu, Esq.
                                                                  136-20 38th Ave., Suite 10G
                                                                  Flushing, New York 11354
                                                                  Tel: 718.353.8588
                                                                  E-mail: rqu@hanglaw.com
                                                                  Attorneys for Moving Plaintiffs
         Case 1:17-cv-07862-KPF Document 122 Filed 02/09/21 Page 2 of 2

Application GRANTED. Plaintiffs Xiaoyan Liu, Liberato Tenelama,
Feng Wu Du, and Chong Chen may pursue default judgment in
accordance with the procedure set forth in the Court's Individual
Rules of Practice in Civil Cases, Attachment A. All materials
should be filed electronically via ECF.



Dated:     February 9, 2021              SO ORDERED.
           New York, New York



                                         HON. KATHERINE POLK FAILLA
                                         UNITED STATES DISTRICT JUDGE
